Case 3:19-cr-00164-CWR-LRA Document 5 Filed 08/19/19 Page 1of1

SOUTHERN DISTRICT OF MISSISSIPPI

Ee

AUG 19 2019

ARTHUR JOHNSTON

     
   
    

PRAECIPE FOR WARRANT

  

THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

DEPUTY

NORTHERN DIVISION
UNITED STATES OF AMERICA We
v. CRIMINAL NO. 3&/ IV /4 CY.
HUMBERTO SALVADOR-LOPEZ
(Wherever Found)

The Clerk of this Court will issue a warrant, an indictment against the above-named
defendant having been filed in the above-entitled cause on the| day of August, 2019.

This the 4 day of August, 2019.

D. MICHAEL HURST, JR.
United States Attorney

By: Gok AM LLAE
Joshua P. Fortenbérry
Y, Special Assistant U. S. Attorney
“MS Bar No#102140
Warrant issued:

(JPF/HSI)
